217 F.2d 303
54-2 USTC  P 9698
Samuel CUMMINS, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 81, Docket 22770.
United States Court of Appeals, Second Circuit.
Argued Nov. 10, 1954.Decided Nov. 26, 1954.

Henry Pearlman, New York City, for petitioner.
Morton K. Rothschild, Sp. Asst. to Atty. Gen.  (H. Brian Holland, Asst. Atty. Gen., and Ellis N. Slack and Robert N. Anderson, Sp. Assts. to Atty. Gen., on the brief), for respondent.
Before CLARK, Chief Judge, and FRANK and HARLAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the decision of Judge Raum, 19 T.C. 246.